I wish to extend to you, Sir,
my sincere congratulations on your well-deserved election
to the presidency of the General Assembly and to assure
you of the full support and cooperation of the delegation
of the Islamic Republic of Iran in the discharge of your
responsibilities. I should also like to thank your
predecessor for his tireless efforts during his tenure.
May I also express the profound gratitude of my
Government to our Secretary-General, who, with
unsurpassed wisdom and sagacity, has played an immense
role in advancing the objectives of the United Nations.
The twentieth century we are leaving behind has
been one of invaluable experiences, both positive and
negative. On the positive side, the rejection of force as an
instrument of policy has emerged as a fundamental
principle of international behaviour; the promotion and
protection of human rights as universal concepts have
attained priority on the global agenda; astonishing
progress in science and technology has brought
unprecedented welfare to humanity; knowledge has
become the common heritage of humanity; previously
colonized countries have been empowered to determine
their own destiny; dictatorship and despotism have been
seriously challenged by the universal demand for
participation; and the technological revolution in the field
10


of communications has fundamentally changed human
interaction.
Alongside these positive developments, the twentieth
century has also witnessed various negative phenomena and
trends. The totalitarian mentality continues to prevail at the
domestic and international levels; poverty persists in its
material, spiritual and cultural manifestations; the gap
between rich and poor has widened; the world has never
freed itself from conflict and bloodshed; the destructive
territorial wars of the past have turned into tragic ethnic,
racial and sectarian rivalries; extremism survives in its
various forms and manifestations, causing irreparable
damage; and terrorism continues to challenge humanity with
its ruthless recurrence in various parts of the world.
A hallmark of the twentieth century has been the
worldwide emergence of demands for individual and
collective participation, defying totalitarianism and
authoritarian rule everywhere. Decision-making is no longer
an autocratic or even elitist enterprise. It is a participatory
process demanding collective contribution. Totalitarian
tendencies and ideologies in various countries and at the
international level are finally learning that their time is long
passed.
The global surge of democracy and popular
participation as the sole guarantors of stability and the
litmus tests of good-governance is indeed a development of
historic proportions. Self-determination, collective
participation and consent of the governed represent valuable
and time-tested rational alternatives.
In this century, Iran has undergone fundamental
changes in the pursuit of independence, liberty, justice,
participation and good governance. Since time immemorial
and throughout its tumultuous history, Iran has been the
locus of innovation. It has proudly preserved its genuine
national and religious heritage, and yet, in keeping with the
best traditions of that very culture, it has never failed to
embrace modernity, new ideas and new ways.
In today's Islamic Republic, the democratization
process is marching forward on the solid foundation of
democratic Islamic principles. The Government is resolutely
determined vigorously to pursue the implementation and
consolidation of its reform programmes. The cornerstones
of these reform policies are the promotion and protection of
constitutional liberties; upholding the rule of law;
strengthening democratic norms and institutions; the
institutionalization of the culture of participation; the
enhancement of the role of people in government; the full
accountability of public officials; increasing transparency;
strengthening the institutions of civil society; the
promotion of tolerance, a pluralistic society of multiple
voices and domestic trends, coupled with confidence-
building and the breaking of old barriers in foreign
relations.
Undoubtedly, open, dynamic and democratic
societies are by definition susceptible to dissension and
even rivalries. This has historically accompanied the
process of reform, constituting an inescapable ingredient
of this path. The sound and successful approach of
President Khatami's Administration in dealing with these
social and political challenges, which has enjoyed the full
support of the leadership, has been to promote and protect
fundamental democratic values and ensure the rule of law
and due process, as well as security and stability, which
together form the foundations of a flourishing and open
society.
Collective participation extends beyond local and
domestic decision-making, and is becoming increasingly
a global requirement for an effective presence in
international decision-making. The full participation of all
States is a necessary but not sufficient response to this
need. It requires the effective contribution of civil society
organizations in all aspects of the global decision-making
process.
During this century, exclusion often surfaced as a
paradigm of global interaction, in which the world is
viewed in terms of modes of loyalty, countries are viewed
as belonging to coalitions or not and are divided,
rewarded and blamed accordingly. Today, the utility of
this paradigm is being seriously questioned, as is the
validity of some of our basic assumptions.
The cold war was the last episode of exclusion. It
has undoubtedly left its negative imprint on international
affairs, but more regrettably it has permanently scarred
the mentality of global actors and international relations
theory.
One of the most horrifying manifestations of
exclusion has been the global arms race. It literally aims
at marginalizing others through the accumulation of
conventional and mass-destruction agents of death, the
formation of rival military blocs and the unbridled race to
expand spheres of influence and domination.
The persistence of this paradigm is largely
responsible for the most serious threat to the Middle East



region. Exploiting this mode of global interaction, Israel,
with impunity, has trampled the most fundamental rights of
the Palestinian people, including their right to self-
determination, has driven millions of people into diaspora,
has illegally occupied territories of others in the Syrian
Golan and southern Lebanon and has even gone as far as to
commit extortion for partial fulfilment of its obligations.
This has impeded the realization of the legitimate right of
the Palestinian people, and indeed the entire Islamic world,
to establish an independent Palestinian State in the occupied
territories, with Al-Quds Al-Sharif as its capital. The same
regime has posed a grave threat to regional and global
peace and security through the acquisition of nuclear
weapons and other weapons of mass destruction and the
rejection of universal non-proliferation regimes.
The global culture of violence and exclusion, which
partially emanated from justification of violence as an
acceptable means to achieve coalition objectives, has
unwittingly nurtured global menaces ranging from ethnic
suppression to terrorism.
Two decades of fratricide and devastation in
Afghanistan has been the fruit of an illusion of total
domination of one group or ethnicity at the expense of the
exclusion of others. This has stalled the constructive and
tireless efforts of the Secretary-General and his Special
Envoy, Ambassador Brahimi, to bring about a peaceful
solution through the establishment of a broad-based
Government. Thus, today peace and stability in Afghanistan
and respect for the most fundamental rights of Afghan
women, men and children in Taliban-controlled areas have
all but become distant dreams, turning Afghanistan, with its
proud and rich heritage, into a bastion of narcotics,
terrorism and regional instability.
Allow me to refer to terrorism, which has become a
serious menace and a global challenge. It, of course,
victimizes innocent human beings. But its real targets are
the rule of law, popular participation and institutions of
civil society. In fact, to have fertile ground, terrorists need
and seek to cultivate and entrench a culture of violence. It
is for this very reason that, as the Iranian people and
Government have forged a national consensus to
institutionalize the rule of law and participation, known
terrorist groups have significantly intensified their campaign
of terror against them. It is even more regrettable that they
still find foreign benefactors and sanctuaries. The people
and the Government of Iran have no doubt that the aim of
this treacherous terrorist campaign is to undermine the
national determination to reject violence in all its forms,
and we are all determined to prove the terrorists wrong.
Terrorism can and will be contained and eradicated
if we all join hands with firm and resolute determination.
But we need to recognize that the application of double
standards seriously undermines such a global campaign.
Acquiescence to terrorists of whatever stripe impedes the
emergence of a unified, transparent and non-
discriminatory universal machinery to combat and root
out all forms of terrorism. Iran, while condemning
terrorism in all its forms and manifestations, is fully
prepared to engage actively in such global cooperation.
It is thus necessary to work collectively today to lay
the foundations of a new paradigm of inclusion and
dialogue on participation, tolerance, understanding and
collective cooperation. The initiative of a dialogue among
civilizations, presented last year by President Khatami, is
a proposal to move away from a world driven by
exclusion and monologue and to begin the new
millennium with a gentler, more civilized approach for a
better tomorrow. The overwhelming reception by the
international community and the designation of the year
2001 as the United Nations Year of Dialogue among
Civilizations indicate a common longing of humanity for
a different approach to interactions in the next century.
In our view, the designation of the Year of Dialogue
among Civilizations is not a mere recognition of the self-
evident necessity for dialogue at the global level. It is in
fact a declaration of readiness to try a new model of
interaction. The fundamental assumption of this proposal
is that the prosperity, welfare, development and security
of one group, in spite of, or at the expense of, the
poverty, hunger, underdevelopment and insecurity of
others are simply deceptive and short-lived, and thus they
need to be abandoned. In certain fields, this underlying
principle has been universally accepted, whereas in many
other fields, we have a long and arduous way to go.
Today, no one has the illusion that the environment
could be defined in terms of political or geographic
boundaries. Neither can the eradication of narcotics be a
purely national enterprise. We in Iran are particularly
cognizant of that fact, as we have had to endure a heavy
human, social and financial toll in our campaign against
international narcotics traffickers.
In the field of human rights, it appears that the
international community is gradually embracing a more
cooperative approach based on constructive engagement
and understanding. Pluralism, acceptance of diversity and
dialogue among cultures and civilizations in this pivotal
area of international affairs will undoubtedly enhance the
12


universality of human rights instruments, making them
more readily acceptable and globally implementable.
Dialogue is the product of concurrent acceptance of
commonality and diversity. From this perspective,
international endorsement of dialogue illustrates recognition
of the diversity of cultures and civilizations and the
reaffirmation of the cultural rights of all peoples and
nations, so that all human beings can engage members of
other civilizations from the standpoint of their own culture,
civilization and historical background, and not by simply
echoing the mentality of a totally alien culture. Only such
interaction can be mutually enriching and indeed
meaningful. The Islamic Republic of Iran firmly believes
that the recognition and reaffirmation of cultural rights of
nations is a first step for the promotion of sustained
dialogue.
In the field of peace and security, we need to truly
accept the reality that security is an indivisible need and
demand of the entire human race. Thus we need to set aside
the residuals of the bipolar system and replace bloc security
umbrellas with a new and innovative concept of global
security networking, an inclusive and participatory system
which uses the existing mechanisms in a complementary
rather than competing scheme.
Attainment of this objective can be immensely helped
and expedited by empowering civil society organizations to
participate actively in global disarmament and security
forums and debates. This valuable role has hitherto been
mostly limited to the social and human rights fields, and the
security and disarmament arena has been more or less
deprived of its contribution and insight. This deficiency
needs to be rectified.
Meanwhile, short- and medium-term measures include
confidence-building at the regional and global levels,
transparency in the field of armaments, a steady reduction
of military expenditures, the elimination of weapons of
mass destruction and non-proliferation of nuclear weapons
in the interim. The Islamic Republic of Iran has itself
adopted these measures, and has based its foreign policy on
confidence-building and the removal of old barriers, with
particular emphasis on its immediate neighbourhood.
As the Chairman of the Organization of the Islamic
Conference, we have also made significant progress in
developing mechanisms and instruments to enhance
confidence among Member States and to institutionalize
dialogue and coordination with other bodies, such as the
European Union.
The United Nations has an indispensable pivotal role
in shaping the new world of the next millennium. The
preservation and extension of its achievements, coupled
with revitalization of the moral authority and political
relevance of the United Nations in the coming
millennium, require restoration of the fundamental
purposes and principles of the United Nations, as well as
a rational, transparent and participatory process of
reassessment of the existing institutions.
Enhancement of the relevance of the United Nations
requires, first and foremost, strengthening the role and
increasing the efficiency of the General Assembly, by
focusing its deliberations on contemporary challenges and
problems facing our world today, engaging it in timely
and effective decision-making to address global economic
and political issues, and enabling it to seriously examine
and effectively react to the reports of other organs of the
United Nations, particularly the Security Council, as
mandated by the Charter. In this context, we believe that
the General Assembly, as the sole democratic, universal
and transparent organ of the United Nations, is the proper
forum to carry out an in-depth analysis of the implications
of the emerging debate on collective action to address
humanitarian catastrophes. The imperative of maintaining
the integrity of the Charter system is the common point
of departure in this exercise.
I firmly believe that the success of next year's
Millennium Summit rests on an innovative approach to
prepare the United Nations system to march — and
indeed to lead the world community — towards a new
paradigm of international affairs. Outdated approaches
and old remedies have failed to rectify the main problems
afflicting humanity, even at times exacerbating and
aggravating them. In our collective quest for fundamental
solutions, we all need to discard old perceptions,
assumptions and conceptual frameworks. This is the very
premise, as well as the primary goal, of dialogue between
civilizations.
Vital change in human societies requires brave and
bold leadership by statesmen and the elite to question old,
ineffective ways and open the arena for the participation
of thinkers, intellectuals and civil society organizations in
the search for a kinder and gentler tomorrow. We hope
that our Assembly will have such bravery and foresight.





